—Appeal by the *680defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered March 15, 1993, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the third degree, and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court determined that the explanation proffered by the defense counsel to justify his exercise of a peremptory challenge against the subject panelist was mere pretext offered in an attempt to conceal a racially-discriminatory intent. This determination is entitled to great deference on appeal and will not be disturbed where, as here, it is supported by the record (see, People v Hernandez, 75 NY2d 350, affd 500 US 352; People v Thomas, 210 AD2d 515; People v Guess, 208 AD2d 559; People v Bailey, 200 AD2d 677; People v Mondello, 191 AD2d 462).
The defendant’s remaining contentions are unpreserved for appellate review and we decline to review them in the exercise of our interest of justice jurisdiction. Copertino, J. P., Pizzuto, Joy and Friedmann, JJ., concur.